Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1, 2, 5, 13 are rejected under 35 U.S.C. 103(a) as being obvious by Murayama et al. (US 2019/0035700).
With respect to claims 1, 13 Murayama et al. ‘700 shows and discloses a light source device (TITLE; Fig 1A-3B)  comprising: a laser diode (Fig 1A-3B: 20); a substrate directly or indirectly supporting the laser diode (Fig 1A-3B: 10 substrate indirectly support the laser diode 20); and a cap secured to the substrate and covering the laser diode (Fig 1A-3B: a glass cap 30 secured to substrate 10 and covering the laser diode 20), the cap comprising: a first glass portion configured to transmit laser light that is emitted from the laser diode, and a second glass portion (Fig 1A-2: the cap 30 comprising a first glass portion “front 41/33” transmit laser light emitted from laser 20, and a second glass portion “back 33/41” or vice versa; See also Fig 13, 14, 19B, 20B); wherein: at least one of the first glass portion and the second glass portion comprises an alkaline glass region (glass implies comprises alkaline; Since, it is well-known that alkali is a flux which often used to reduces the melting point of glass, silica; in this case, the cap is the product); the first glass portion and the second glass portion are bonded together via an electrically conductive layer that is in contact with the alkaline glass region (Fig 1A-3B: first and second glass portion “front/back” bonded together via an electrically conductive layer 13; See also Fig 13, 14, 19B, 20B) ; and the first glass portion is bonded to the substrate (Fig 1A-2: the first glass portion “front” bonded to substrate 10).  Since claim 13 recites the same or similar elements/ limitations it is within one skill in the art to use Murayama et al. ‘700 to recite the method of manufacturing a light source device, product by process (TITLE; Section [005]).
With respect to claim 2, Murayama et al. ‘700 shows and discloses wherein: at least one of the first glass portion and the second glass portion is an alkaline glass (Fig 1A-3B: glass implies comprises alkaline; it is well-known that alkali is a flux which often used to reduces the melting point of glass, silica; in this case the cap is the product).
With respect to claim 5, Murayama et al. ‘700 shows and discloses wherein: the laser diode is an edge-emission type laser diode having an end surface through which the laser light is emitted, and is mounted on the substrate so as to emit the laser light in a direction along the substrate (Fig 1A-3B: 20 edge emitting laser diode emits along the substrate 10); the first glass portion is disposed at a position on the substrate such that the first glass portion intersects a path of the laser light (Fig 1A-3B: the first glass portion “front 41/33” on the substrate 10 intersect a path of laser light “L”); and the second glass portion comprises: a pair of lateral wall portions that are located at a lateral side of the laser diode, and a cover portion that is located above the laser diode and connects the pair of lateral wall portions together (Fig 1A-3B: the second glass portion “back 33/41” comprises a pair of lateral wall portions 34a/b and a cover portion 31/top).
Allowable Subject Matter
Claims 3, 4, 6-10, 11, 12, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3: 
wherein: the first glass portion is an alkaline glass; and a concentration of an alkali metal element in the first glass portion is locally decreased in a region in contact with the electrically conductive layer.
	Claim 4:
wherein: the first glass portion comprises the alkaline glass region and a non-alkaline glass region that is connected to the alkaline glass region.
Claim 6:
wherein: the cap comprises a third glass portion that faces the first glass portion with the laser diode disposed between the first glass portion and the third glass portion; and the second glass portion connects the first glass portion and the third glass portion together.
	Claim 11:
wherein: the second glass portion of the cap comprises a thin portion and a thick portion that has a thickness greater than a thickness of the thin portion; and the cap comprises a metal layer pattern on a surface of the thin portion.
Claim 14:
wherein: the step of providing the cap comprises: providing a plate having a first surface and a second surface that is opposite to the first surface, the plate having a plurality of through holes arranged in a two-dimensional array along a first direction and along a second direction that intersects the first direction, the first direction and the second direction extending in the first surface, the plurality of through holes extending through the first surface and the second surface, the two-dimensional array comprising a first linear array of through holes arranged along the first direction and a second linear array of through holes arranged along the first direction and adjacent to the first linear array of through holes in the second direction, disposing a metal layer on each of the first surface and the second surface of the plate, bonding a first glass sheet to the first surface of the plate using anodic bonding, and bonding a second glass sheet to the second surface of the plate, to produce a panel having a plurality of recesses, cutting the panel in the first direction along a first cutting plane and a second cutting plane parallel to the first cutting plane to obtain a plurality of bars, such that the first cutting plane extends across the first linear array of through holes and the second cutting plane extends across a region between the first linear array of through holes and the second linear array of through holes, and cutting each of the plurality of bars along the second direction between adjacent ones of the through holes adjoining along the first direction to singulate the bar into a plurality of the caps, the first portion is made of a portion of the first glass sheet; the second portion is made of a portion of the plate; and the electrically conductive layer is made of a portion of the metal layer.
Claim 18: 
wherein: the step of providing the cap comprises: providing a plate having a first surface and a second surface opposite to the first surface, the plate having a plurality of depressions arranged in a two-dimensional array along a first direction and along a second direction that intersects the first direction, the first direction and the second direction being in the first surface, the plurality of depressions recessed from the first surface toward the second surface, the two-dimensional array comprising a first linear array of depressions arranged along the first direction and a second linear array of depressions arranged along the first direction and adjacent to the first linear array of depressions in the second direction, disposing a metal layer on the first surface of the plate, bonding a glass sheet to the first surface of the plate using anodic bonding to produce a panel defining a plurality of recesses, cutting the panel in the first direction along a first cutting plane and a second cutting plane parallel to the first cutting plane to obtain a plurality of bars, such that the first cutting plane extends across the first linear array of depressions and the second cutting plane extends across a region between the first linear array of depressions and the second linear array of depressions, and cutting each of the plurality of bars along the second direction between adjacent ones of the depressions adjoining along the first direction to singulate the bar into a plurality of the caps; the first portion is made of a portion of the glass sheet; the second portion is made of a portion of the plate; and the electrically conductive layer is made of a portion of the metal layer.
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.

Takeda et al. (US 2014/0226689) shows and discloses an edge light emitting device on a substrate with a cap secured to the substrate having a first and second glass portion, where the first and second glass portion bonded together via an electrically conductive layer (Fig 1B, 5B-8B: 52 edge emitting LD covered by a cap 40/41/41a/30/60 having a first and second glass portions on substrate 2 ; Section [08, 27, 43-44] frame glass  40/41/41a/30/60 electrical conductive glass).

Miyata (US 2019/0097381) shows and discloses a light device comprising a laser on a substrate with a cap secured to the substrate having a first and second glass portion (Fig 1 : 6 edge emitting LD covered by a cap 8/10 on substrate 2).

Spaeth et al. (US 5,981,945) shows and discloses a light emitting device on a substrate with a cap secured to the substrate having a first and second glass portion, where the first and second glass portion bonded together via an electrically conductive layer (Fig 1, 2, 5:  light device 6 covered by a cap 7-9 having a first and second glass portions « left/right » on substrate 3 ; Col 3 : 40-67). 
Murayama et al. (US 2019/0035700) shows and discloses a light emitting device on a substrate with a cap secured to the substrate having a first and second glass portion, where the first and second glass portion bonded together via an electrically conductive layer (Fig 1A-2:  light device 21 covered by a cap 31 having a first and second glass portions 34a/34b on substrate 10, where glass portions 34a/34b  bonded together via an electrically conductive layer 12/13).

Migita (US 2018/0337165) shows and discloses a light source device on a substrate (Fig 1: 69/43 substrate indirectly support the laser diode 10); and a cap secured to the substrate and covering the laser diode (Fig 1: a cap 1/2/90 secured to substrate 69/43 and covering the laser diode 10), the cap comprising: a first glass portion configured to transmit laser light that is emitted from the laser diode, and a second glass portion (Fig 1: the cap 1/2/90 comprising a first glass portion 42/66 transmit laser light emitted from laser 10, and a second glass portion 90); wherein: at least one of the first glass portion and the second glass portion comprises an alkaline glass region (Section [049] one of the first glass portion 42/66 comprising an alkaline region 66); and the first glass portion is bonded to the substrate (Fig 1: the first glass portion 42/46 bonded to substrate 69 via cap 2/1).  

COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828